DETAILED ACTION
This office action is in response to communication filed on January 14, 2021
Claim 1 – 7 are being considered on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Status of claims in the instant application
Claims 1 and 4 – 7 are pending.
Claims 2 and 3 are cancelled.
Claims 1 and 4 – 7 are currently amended.
Claims 6 - 7 are new.
Corrections are made for to Applicant’s drawings and claims 2 – 3. The objection to the Applicant’s drawings and claims 2 – 3 are withdrawn.
Applicant’s arguments Applicant’s arguments and Examiner’s amendments, see page [5 - 6] of Applicant’s remarks filed on January 14, 2021, with respect to claims 1 - 5 that were rejected under 35 U.S.C. 112(b) are being indefinite for failing to particularly point out and distinctly claim the subject matter, have been fully considered in view of claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, see pages [6 - 7] of Applicant’s remarks filed on January 14, 2021, with respect to claims 1 - 5 that were rejected under 35 U.S.C. 101, have been fully 
Applicant’s arguments, see page [7 - 11] of Applicant’s remarks filed on January 14, 2021, with respect to claims 1 - 2 that were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170302440 A1 to Agrawal., (hereafter, “Agrawal”), have been fully considered in view of the filed  claim amendments and the Examiner’s amendment below and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, see page [11 - 12] of Applicant’s remarks filed on January 14, 2021, with respect to claim 3 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20170302440 A1 to Agrawal., (hereafter, “Agrawal”) in view of Applicant’s Admitted Prior Art (hereafter, “AAPA”), have been fully considered in view of the filed claim amendments and the Examiner’s amendment below and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, see page [12 - 13] of Applicant’s remarks filed on January 14, 2021, with respect to claims 4 – 5 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20170302440 A1 to Agrawal., (hereafter, “Agrawal”) in view of Applicant’s Admitted Prior Art (hereafter, “AAPA”), and further in view of US 7,818,563 B1 to Dwork et al., (hereafter, “Dwork”), have been fully considered in view of the filed claim amendments Examiner’s amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1 and 4 – 7 are allowed, but they are renumbered as claims 1 – 5. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed January 14, 2021 in response to office action 
Agrawal et al., [US 20170302440 A1]: This is considered the closest prior art of the instant application that generally relates to a technology performing synchronous logic to store the computed values every alternate clock and combinational logic to process multiple rounds of SHA in each clock. The clock completed hash calculation in unrolled modes and by using efficient adders for most 32-bit adders to improve performance. A digital circuit is used to generate a hash of a message using a secure hashing algorithm. The digital circuit includes a plurality of expansion modules, each expansion module configured to receive at least a portion of the message and generate first and second expanded message blocks based on an expansion function applied to the portion of the message. Each compression module includes first compression logic configured to receive the plurality of initial hash variables and a first expanded message block.
Agrawal does generally disclose a digital circuit may comprise an expansion circuit/module and a compression circuit/module. An expansion circuit may implement equations presented above with respect to preparing a message schedule {Wj}, and a compression circuit may implement equations presented above with respect to preparing intermediate variables. The inputs are calculated after being divided into multiple segments, each with the same bit length. Designs of an SHA-2 for cryptographic applications may comprise 1 round of expansion logic and 1 round of compression logic that may be looped over 64 times to generate a hash value. Hence, each hash value is generated every 64 clock cycles.
[FIPS 180-4 Secure Hashing Standard]: This discloses the standard for secure hashing involved in transforming a message into a single value. The final hash value has two properties 
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1 and 4 - 7 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Following an interview held on February 23, 2021. The inventor, Mr. Martin Denham, gave permission to the examiner to amend the claims.
Please amend the claims as follow:

(Currently Amended) A Secure Hash Algorithm expander circuit configured to perform expansion over multiple clock cycles to receive a sequence of hash input values M(t) and to generate a sequence of hash intermediate values W(t) in accordance with a description of hash expansion in a reference specification entitled “FIPS 180-4, Secure Hashing Standard” of August 2015, the expander circuit comprising:
an input bus configured to receive 32-bit values of M(t), one per clock cycle;
a first multiplexer having two 32-bit inputs and a 32-bit output, configured to pass values from the input bus to its output for an initial 16 clock cycles of an expansion and thereafter pass values from an internal 32-bit bus to its output, wherein its output contains the value of W(t) for each clock cycle;
a delay circuit having sequential elements, delay circuit register stages with each delay circuit register stage 32-bits wide, indexed ordinally from 1 to 16, having the input of its first delay circuit stage (stage 1) coupled to the output of the first multiplexer, and wherein  delay circuit stage (n) is coupled to the output of the previous delay circuit stage (n-1), and also whereby of the delay circuit unchanged;
a sigma0 logic circuit;
a sigma1 logic circuit;
[[f.]] the improvement comprising:
a first, a second, and a third adder circuits, each of said adder circuits having two 32-bit inputs and a 32-bit output, wherein the first adder circuit takes as its inputs the output of the sigma0 logic circuit and the output of the 1st delay circuit stage, the second adder takes as its inputs the output of the first multiplexer and the output of the 9th delay circuit stage, and the third adder takes as its inputs the output of the sigma1 logic circuit and the output of the 14th delay circuit stage;
the respective inputs of the sigma0 logic circuit and the sigma1 logic circuit are coupled to the output of the first multiplexer;
the input of the 2nd delay circuit stage is coupled to the output of the first adder, the input of the 10th delay circuit stage is coupled to the output of the second adder, and the input of the 15th delay circuit stage is coupled to the output of the third adder;
the output of the 16th delay circuit 
whereby in each clock cycle, intermediate incomplete values of W(t) created by the first, second, and third adders are shifted into the delay circuit at the 2nd, 10th, and 15th delay circuit stages, respectively,  wherein the first, second and third adders perform two-operand-only additions in distinctly separate clock cycles, and the output values of the 1st, 9th, and 14th delay circuit stages are no longer retained.
(canceled)
(canceled)
(Previously Presented) The expander circuit of Claim 1 wherein the 2nd through 9th
a one-input-port one-output-port SRAM configured to operate in a first-in first-out manner; and
a sequential logic circuit configured to store input values into the SRAM circuit in a given clock cycle and retrieve those values to its output 8 clock cycles later.
(Previously Presented) The expander circuit of Claim 1 wherein the 10th through 14th delay circuit stages further comprise:
a one-input-port one-output-port SRAM configured to operate in a first-in first-out manner; and
a sequential logic circuit configured to store input values into the SRAM circuit in a given clock cycle and retrieve those values to its output 5 clock cycles later.
(Currently Amended) The expander circuit of Claim 1 wherein the 2nd through 9th delay circuit stages further comprise:
a one-input-port one-output-port register file configured to operate in a first-in first-out manner; and
a sequential logic circuit configured to store input values into the register file in a given clock cycle and retrieve those values to its output [[5]] 8 clock cycles later.

(Currently Amended) The expander circuit of Claim 1 wherein the  through 14th delay circuit stages further comprise:
a one-input-port one-output-port register file configured to operate in a first-in first-out manner; and
a sequential logic circuit configured to store input values into the register file in a given clock cycle and retrieve those values to its output 5 clock cycles later.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434